 8:19-cv-00391-RGK-PRSE Doc # 25 Filed: 01/12/21 Page 1 of 6 - Page ID # 231




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

PAUL A. WESNER,

                   Petitioner,                             8:19CV391

      vs.
                                               MEMORANDUM AND ORDER
SCOTT FRAKES, Director, Nebraska
Department of Correctional Services;

                   Respondent.


       This matter is before me on Respondent’s Motion for Summary Judgment.
(Filing 11.) Respondent filed the relevant state court records (filing 12) and a brief
in support (filing 13). Petitioner Paul A. Wesner did not file a brief in opposition,
and the case is fully submitted for decision. (See Filing 24 at CM/ECF p. 2.)
Respondent argues Wesner’s Petition for Writ of Habeas Corpus (filing 1) must be
dismissed because it is barred by the limitations period set forth in 28 U.S.C. §
2244(d). I agree and will dismiss the petition with prejudice.

                                        I. FACTS

       1.    On April 30, 2015, Wesner was sentenced to 40 to 50 years in prison
after entering a plea of no contest to first degree assault in the District Court of
Box Butte County, Nebraska. (Filing 1 at CM/ECF pp. 3, 7; Filing 12-6 at
CM/ECF pp. 2, 6.)

      2.    Wesner filed a direct appeal, and on September 3, 2015, the Nebraska
Court of Appeals sustained the State’s motion for summary affirmance and
affirmed Wesner’s conviction and sentence. (Filing 12-1 at CM/ECF p. 3.)
Wesner’s petition for further review was denied by the Nebraska Supreme Court
on October 14, 2015. (Id.)
 8:19-cv-00391-RGK-PRSE Doc # 25 Filed: 01/12/21 Page 2 of 6 - Page ID # 232




        3.     On September 16, 2016, Wesner filed a motion for postconviction
relief in the state district court. (Filing 12-7 at CM/ECF pp. 7–14.) The motion was
denied without an evidentiary hearing. (Id. at CM/ECF pp. 35–39.) Wesner
appealed, but later dismissed his appeal in February of 2017. (Filing 12-2 at
CM/ECF p. 3.) The mandate issued on March 29, 2017. (Id.)

      4.     Wesner filed a state habeas petition on March 1, 2017, in the
Lancaster County District Court, alleging that his conviction was void. (Filing 12-8
at CM/ECF pp. 35–40.) The court denied his petition in a written order. (Id. at
CM/ECF pp. 50–55.) Wesner appealed, and the Nebraska Court of Appeals
affirmed the lower court’s judgment by sustaining the State’s motion for summary
affirmance. (Filing 12-3 at CM/ECF p. 3.) Wesner’s petition for further review was
denied by the Nebraska Supreme Court, and the mandate issued on January 31,
2018. (Id.)

       5.    After the denial of his state habeas appeal, Wesner continued to file
motions in the state district court attacking his conviction. See State v. Wesner,
Case No. CR14-56, District Court of Box Butte County, Nebraska.1 (See also
Filing 1 at CM/ECF pp. 4, 6–7, 25.) Wesner appealed the denial of two of his
motions in 2018, and in both cases, the Nebraska Court of Appeals affirmed the
lower court’s judgment by sustaining the State’s motion for summary affirmance.
(Filing 12-4 at CM/ECF p. 4; Filing 12-5 at CM/ECF p. 3.) The mandate in the
first 2018 appeal issued on January 22, 2019 (filing 12-4 at CM/ECF p. 4), and the
mandate in the second appeal issued on April 5, 2019 (filing 12-5 at CM/ECF p.
3).



      1
         I take judicial notice of the state court records. See Stutzka v. McCarville, 420
F.3d 757, 761 n.2 (8th Cir. 2005) (court may take judicial notice of public records);
Federal Rule of Evidence 201 (providing for judicial notice of adjudicative facts).
Nebraska’s judicial records may be retrieved on-line through the JUSTICE site,
https://www.nebraska.gov/justice/case.cgi.
                                            2
 8:19-cv-00391-RGK-PRSE Doc # 25 Filed: 01/12/21 Page 3 of 6 - Page ID # 233




      6.     Wesner’s habeas petition was filed with this Court on September 6,
2019. (Filing 1.)

                                     II. ANALYSIS

      Respondent submits that Wesner’s habeas petition must be dismissed
because it was not timely filed and is barred by the limitations period set forth in
28 U.S.C. § 2244(d). Respondent is correct.

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),
110 Stat. 1214, establishes a one-year limitations period for state prisoners to file
for federal habeas relief that runs from the latest of four specified dates:

      (A) the date on which the judgment became final by the conclusion of
      direct review or the expiration of the time for seeking such review;

      (B) the date on which the impediment to filing an application created
      by State action in violation of the Constitution or laws of the United
      States is removed, if the applicant was prevented from filing by such
      State action;

      (C) the date on which the constitutional right asserted was initially
      recognized by the Supreme Court, if the right has been newly
      recognized by the Supreme Court and made retroactively applicable to
      cases on collateral review; or

      (D) the date on which the factual predicate of the claim or claims
      presented could have been discovered through the exercise of due
      diligence.

28 U.S.C. § 2244(d)(1). However, the statute of limitations period is tolled while a
state post-conviction or other collateral review is pending. King v. Hobbs, 666 F.3d
1132, 1135 (8th Cir. 2012) (citing 28 U.S.C. § 2244(d)(2)).




                                         3
 8:19-cv-00391-RGK-PRSE Doc # 25 Filed: 01/12/21 Page 4 of 6 - Page ID # 234




      Here, Wesner’s conviction became final on January 12, 2016, which is
ninety days after the Nebraska Supreme Court denied Wesner’s petition for further
review on direct appeal and Wesner’s deadline to petition for a writ of certiorari
with the United States Supreme Court expired. See Gonzalez v. Thaler, 656 U.S.
134, 150 (2012) (holding that, for petitioners who do not pursue direct review all
the way to the United States Supreme Court, a judgment becomes final “when the
time for pursuing direct review in [the Supreme Court], or in state court, expires.”);
King, 666 F.3d at 1135 (“If the Supreme Court has jurisdiction to review the direct
appeal, the judgment becomes final ninety days after the conclusion of the
prisoner’s direct criminal appeals in the state system.”) (citing Sup. Ct. R. 13.1).
Accordingly, the one-year limitations period began to run from January 12, 2016.

       The statute of limitations was tolled during the pendency of Wesner’s state
postconviction proceedings beginning on September 16, 2016, meaning that 248
days expired after the one-year statute of limitations period began running on
January 12, 2016. See Painter v. Iowa, 247 F.3d 1255, 1256 (8th Cir. 2001)
(holding “the time between the date that direct review of a conviction is completed
and the date that an application for state post-conviction relief is filed counts
against the one-year period”). For the sake of argument, I will assume that the
statute of limitations was tolled during the entire time period in which Wesner’s
various state postconviction actions were pending. Even with the benefit of tolling
the limitations period until April 5, 2019, the day the Nebraska Court of Appeals
issued its mandate in Wesner’s last state appeal, Wesner’s habeas petition is still
untimely. See Lawrence v. Florida, 549 U.S. 327, 332 (2007) (holding that a
postconviction application is considered pending until the state court issues its
mandate or denies review, even if a petitioner files a petition for certiorari in the
Supreme Court). Another 154 days expired between the conclusion of Wesner’s
state postconviction proceedings and the filing of his habeas petition on September
6, 2019. Thus, Wesner’s habeas petition was filed at least 402 days after his
conviction became final and is, therefore, untimely under 28 U.S.C. §
2244(d)(1)(A).


                                          4
 8:19-cv-00391-RGK-PRSE Doc # 25 Filed: 01/12/21 Page 5 of 6 - Page ID # 235




       The limitations period may be subject to equitable tolling. Generally, a
litigant seeking equitable tolling must establish two elements: “(1) that he has been
pursuing his rights diligently, and (2) that some extraordinary circumstance stood
in his way.” Walker v. Norris, 436 F.3d 1026, 1032 (8th Cir. 2006). In addition, in
McQuiggins v. Perkins, 133 S. Ct. 1924, 1928 (2013), the Supreme Court held that
a habeas petitioner who can show actual innocence under the rigorous standard of
Schlup v. Delo, 513 U.S. 298 (1995), is excused from the procedural bar of the
statute of limitations under the miscarriage of justice exception.

       Wesner did not respond to Respondent’s summary judgment motion and,
thus, has not presented any arguments to support the application of equitable
tolling or the miscarriage of justice exception. I have carefully reviewed the
petition and find no reason to toll the limitations period or excuse its procedural
bar. Thus, Wesner’s habeas petition is barred as untimely.

                      III. CERTIFICATE OF APPEALABILITY

       A petitioner cannot appeal an adverse ruling on a petition for writ of habeas
corpus under § 2254 unless granted a certificate of appealability. 28 U.S.C. §
2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards for
certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-85 (2000). I have applied the appropriate standard and determined that Wesner
is not entitled to a certificate of appealability.

      IT IS THEREFORE ORDERED that:

      1.     Respondent’s Motion for Summary Judgment (filing 11) is granted.

      2.      Petitioner’s habeas petition (filing 1) is dismissed with prejudice
because it is barred by the limitations period set forth in 28 U.S.C. § 2244(d).


                                          5
8:19-cv-00391-RGK-PRSE Doc # 25 Filed: 01/12/21 Page 6 of 6 - Page ID # 236




    3.    The court will not issue a certificate of appealability in this matter.

    4.    A separate judgment will be entered.

    Dated this 12th day of January, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        6
